20-05027-rbk Doc#108-5 Filed 10/20/20 Entered 10/20/20 23:31:43 Proposed Order E Pg 1
                                       of 11




                               EXHIBIT E
20-05027-rbk Doc#108-5 Filed 10/20/20 Entered 10/20/20 23:31:43 Proposed Order E Pg 2
                                       of 11



                  IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                            SAN ANTONIO DIVISION

   In re:                                  §
                                           § Chapter 11
   KrisJenn Ranch, LLC,                    §
                                           §
   Debtor                                  § Case No. 20-50805
                                           §


   KrisJenn Ranch, LLC, KrisJenn Ranch,§
   LLC–Series Uvalde Ranch, and KrisJenn
                                       §
   Ranch, LLC–Series Pipeline ROW, as  §
   successors in interest to Black Duck§
   Properties, LLC,                    §
                                       § Adversary No. 20-05027
   Plaintiffs,                         §
                                       §
   v.                                  §
                                       §
   DMA Properties, Inc. and Longbranch §
   Energy, LP,                         §
                                       §
   Defendants.                         §


   DMA Properties, Inc. and Frank Daniel §
   Moore,                                   §
                                            §
   Cross-Plaintiffs/Third-Party Plaintiffs, §
                                            §
   v.                                       § Adversary No. 20-05027
                                            §
   KrisJenn Ranch, LLC, KrisJenn Ranch, §
   LLC–Series Uvalde Ranch, and KrisJenn §
   Ranch, LLC–Series Pipeline ROW, Black §
   Duck Properties, LLC, Larry Wright, and §
   John Terrill,                            §
                                            §
   Cross-Defendants/Third-Party Defendants. §




                                            1
20-05027-rbk Doc#108-5 Filed 10/20/20 Entered 10/20/20 23:31:43 Proposed Order E Pg 3
                                       of 11



              FRANK DANIEL MOORE’S RESPONSES AND OBJECTIONS
               TO KRISJENN’S SECOND REQUESTS FOR PRODUCTION

         Frank Daniel Moore hereby serves his responses and objections to KrisJenn Ranch, LLC,

  KrisJenn Ranch, LLC–Series Uvalde Ranch, and KrisJenn Ranch, LLC–Series Pipeline ROW

  Second Requests for Production.



                                                       Respectfully,

                                                       /s/ Christopher S. Johns
                                                       Christopher S. Johns
                                                       State Bar No. 24044849
                                                       Christen Mason Hebert
                                                       State Bar No. 24099898
                                                       JOHNS & COUNSEL PLLC
                                                       14101 Highway 290 West, Suite 400A
                                                       Austin, Texas 78737
                                                       512-399-3150
                                                       512-572-8005 fax
                                                       cjohns@johnsandcounsel.com
                                                       chebert@johnsandcounsel.com
                                                       /s/ Timothy Cleveland
                                                       Timothy Cleveland
                                                       State Bar No. 24055318
                                                       Austin H. Krist
                                                       State Bar No. 24106170
                                                       CLEVELAND | TERRAZAS PLLC
                                                       4611 Bee Cave Road, Suite 306B
                                                       Austin, Texas 78746
                                                       512-689-8698
                                                       tcleveland@clevelandterrazas.com
                                                       akrist@clevelandterrazas.com


                                                       Attorneys for Frank Daniel Moore
                                                       and DMA Properties, Inc.




                                               2
20-05027-rbk Doc#108-5 Filed 10/20/20 Entered 10/20/20 23:31:43 Proposed Order E Pg 4
                                       of 11



                                     CERTIFICATE OF SERVICE
          I hereby certify that on September 21, 2020 a true and correct copy of the foregoing
  document was transmitted to each of the parties via the Court’s electronic transmission facilities
  and/or via electronic mail as noted below. For those parties not registered to receive electronic
  service, a true and correct copy of the foregoing document was served by United States Mail, first
  class, postage prepaid, at the address noted below.

   Ronald J. Smeberg                                  Michael Black
   Charles John Muller, IV                            BURNS & BLACK PLLC
   MULLER SMEBERG, PLLC                               750 Rittiman Road
   111 W. Sunset                                      San Antonio, TX 78209
   San Antonio, TX 78209                              mblack@burnsandblack.com
   ron@smeberg.com
   john@muller-smeberg.com                            Jeffery Duke
                                                      DUKE BANISTER MILLER & MILLER
   Counsel for KrisJenn Ranch, LLC, Krisjenn          22310 Grand Corner Drive, Suite 110
   Ranch, LLC, Series Uvalde Ranch,                   Katy, TX 77494
   KrisJenn Ranch, LLC, Series Pipeline Row           jduke@dbmmlaw.com

                                                      Counsel for Longbranch Energy, LP
   Ronald J. Smeberg                                  Shane P. Tobin
   THE SMEBERG LAW FIRM, PLLC                         OFFICE OF THE U.S. TRUSTEE
   2010 W Kings Hwy                                   903 San Jacinto Blvd, Room 230
   San Antonio, TX 78201-4926                         Austin, Texas 78701
   ron@smeberg.com                                    shane.p.tobin@usdoj.gov

   Counsel for Black Duck Properties, LLC             United States Trustee
   William P Germany                                  John Terrill
   BAYNE, SNELL & KRAUSE                              12712 Arrowhead Lane
   1250 N.E. Loop 410, Suite 725                      Oklahoma City, OK 73120
   San Antonio, TX 78209
   wgermany@bsklaw.com                                Third Party-Defendant, pro se

   Counsel for Larry Wright
   Laura L. Worsham
   JONES, ALLEN & FUQUAY, L.L.P.
   8828 Greenville Avenue
   Dallas, TX 75243
   lworsham@jonesallen.com

   Counsel for McLeod Oil, LLC

                                               /s/ Christopher S. Johns
                                               Christopher S. Johns



                                                  3
20-05027-rbk Doc#108-5 Filed 10/20/20 Entered 10/20/20 23:31:43 Proposed Order E Pg 5
                                       of 11



               PRELIMINARY STATEMENT AND GENERAL OBJECTIONS

          This preliminary statement and these general objections are incorporated in the response
  to every request for production and interrogatory below. Moore is attempting to answer and
  respond to Defendants’ requests for production and interrogatories in good faith and based on his
  understanding of the requests. Moore’s discovery efforts and investigation of facts pertaining to
  Moore’s claims are ongoing, and Moore reserves the right to supplement these responses as the
  case progresses.
          Moore generally objects to any request that can be read to include a request for privileged
  information. Additionally, Moore is willing to confer with Defendants in good faith regarding any
  and all objections asserted in response to these requests.


          OBJECTIONS AND RESPONSES TO REQUESTS FOR PRODUCTION

  REQUEST FOR PRODUCTION NO. 1: Produce all documents showing or referencing the
  capital that SCMED contributed to Black Duck.

         RESPONSE: Moore will produce all documents responsive to this request that are
         located after conducting a reasonably diligent search, except to the extent those files are
         protected by attorney-client or work-product privilege.

  REQUEST FOR PRODUCTION NO. 2: Produce all documents showing or referencing that
  SCMED resigned or otherwise ceased to be an owner of Black Duck.

         RESPONSE: Moore will produce all documents responsive to this request that are
         located after conducting a reasonably diligent search, except to the extent those files are
         protected by attorney-client or work-product privilege.

  REQUEST FOR PRODUCTION NO. 3: Produce all documents showing or referencing the
  potential buyers for the ROW that SCMED identified, including but not limited to your email
  correspondence with such persons.

         RESPONSE: Moore will produce all documents responsive to this request that are
         located after conducting a reasonably diligent search, except to the extent those files are
         protected by attorney-client or work-product privilege.

  REQUEST FOR PRODUCTION NO. 4: Produce all documents showing or referencing the
  potential buyers for the ROW that Wright identified, including but not limited to your email
  correspondence with such persons.

         RESPONSE: Moore objects that this request seeks documents that are already in
         Defendants’ possession. Subject to this objection, Moore will produce all documents
         responsive to this request that are located after conducting a reasonably diligent search.


                                                  4
20-05027-rbk Doc#108-5 Filed 10/20/20 Entered 10/20/20 23:31:43 Proposed Order E Pg 6
                                       of 11




  REQUEST FOR PRODUCTION NO. 5: Produce all documents showing or referencing the
  potential investors and/or deal terms that Wright repeatedly objected to and prevented a deal from
  being reached.

         RESPONSE: Moore objects that this request seeks documents that are already in
         Defendants’ possession. Subject to this objection, Moore will produce all documents
         responsive to this request that are located after conducting a reasonably diligent search,
         except to the extent those files are protected by attorney-client or work-product privilege.

  REQUEST FOR PRODUCTION NO. 6: Produce all documents showing or referencing that
  Terrill and Wright had secretly been working on a deal to sell the ROW since December 2017.

         RESPONSE: Moore objects that this request seeks documents that are already in
         Defendants’ possession. Subject to this objection, Moore will produce all documents
         responsive to this request that are located after conducting a reasonably diligent search,
         except to the extent those files are protected by attorney-client or work-product privilege.

  REQUEST FOR PRODUCTION NO. 7: Produce all documents that supplement, amend, or
  otherwise modify the February 3 Email Agreement.

         RESPONSE: Moore will produce all documents responsive to this request that are
         located after conducting a reasonably diligent search, except to the extent those files are
         protected by attorney-client or work-product privilege.

  REQUEST FOR PRODUCTION NO. 8: Produce all documents showing or referencing the
  actual damages you incurred as a result of Debtors’ alleged breach of the February 3 Email
  Agreement.

         RESPONSE: Moore will produce all documents responsive to this request that are
         located after conducting a reasonably diligent search, except to the extent those files are
         protected by attorney-client or work-product privilege.

  REQUEST FOR PRODUCTION NO. 9: Produce all documents that supplement, amend, or
  otherwise modify the Harris SWD Agreement.

         RESPONSE: Moore will produce all documents responsive to this request that are
         located after conducting a reasonably diligent search, except to the extent those files are
         protected by attorney-client or work-product privilege.

  REQUEST FOR PRODUCTION NO. 10: Produce all documents showing or referencing the
  actual damages you incurred as a result of Debtors’ alleged breach of the Harris SWD Agreement.

         RESPONSE: Moore will produce all documents responsive to this request that are


                                                   5
20-05027-rbk Doc#108-5 Filed 10/20/20 Entered 10/20/20 23:31:43 Proposed Order E Pg 7
                                       of 11



         located after conducting a reasonably diligent search, except to the extent those files are
         protected by attorney-client or work-product privilege.

  REQUEST FOR PRODUCTION NO. 11: Produce all documents that supplement, amend, or
  otherwise modify the February 4 Email Agreement.

         RESPONSE: Moore will produce all documents responsive to this request that are
         located after conducting a reasonably diligent search, except to the extent those files are
         protected by attorney-client or work-product privilege.

  REQUEST FOR PRODUCTION NO. 12: Produce all documents showing or referencing the
  actual damages you incurred as a result of Debtors’ alleged breach of the February 4 Email
  Agreement.

         RESPONSE: Moore will produce all documents responsive to this request that are
         located after conducting a reasonably diligent search, except to the extent those files are
         protected by attorney-client or work-product privilege.

  REQUEST FOR PRODUCTION NO. 13: Produce all documents that supplement, amend, or
  otherwise modify the DMA Agreement.

         RESPONSE: Moore will produce all documents responsive to this request that are
         located after conducting a reasonably diligent search, except to the extent those files are
         protected by attorney-client or work-product privilege.

  REQUEST FOR PRODUCTION NO. 14: Produce all documents showing or referencing the
  actual damages you incurred as a result of Debtors’ alleged breach of the DMA Agreement.

         RESPONSE: Moore will produce all documents responsive to this request that are
         located after conducting a reasonably diligent search, except to the extent those files are
         protected by attorney-client or work-product privilege.

  REQUEST FOR PRODUCTION NO. 15: Produce all documents showing or referencing the
  total amount of proceeds from multiple sales of the right-of-way that Debtors hold.

         RESPONSE: Moore objects that this request seeks documents which are already in the
         possession of Defendants, as Defendants were the ones that were effectuating the sales of
         the right-of-way. Subject to this objection, Moore will produce all documents responsive to
         this request that can be located after conducting a reasonably diligent search, except to the
         extent those files are protected by attorney-client or work-product privilege.

  REQUEST FOR PRODUCTION NO. 16: Produce all documents showing or referencing the
  property and proceeds received by Wright and/or his entities in connection with the right-of-way
  for which you seek to impose a constructive trust.


                                                   6
20-05027-rbk Doc#108-5 Filed 10/20/20 Entered 10/20/20 23:31:43 Proposed Order E Pg 8
                                       of 11




         RESPONSE: Moore objects that this request seeks documents which are already in the
         possession of Defendants, as Defendants were the ones that were effectuating the sales of
         the right-of-way. Subject to this objection, Moore will produce all documents responsive to
         this request that can be located after conducting a reasonably diligent search, except to the
         extent those files are protected by attorney-client or work-product privilege.

  REQUEST FOR PRODUCTION NO. 17: Produce documents showing or demonstrating that
  the Debtors or Wright willfully and intentionally interfered with the February 4 Email Agreement
  and/or DMA Agreement.

         RESPONSE: Moore objects that this request seeks documents which are already in the
         possession of Defendants, as Defendants were the ones that were effectuating the sales of
         the right-of-way. Subject to this objection, Moore will produce all documents responsive to
         this request that can be located after conducting a reasonably diligent search, except to the
         extent those files are protected by attorney-client or work-product privilege.

  REQUEST FOR PRODUCTION NO. 18: Produce all documents showing or refencing the
  actual damages you incurred as a result of tortious interference with a contract committed by
  Debtors.

         RESPONSE: Moore objects that this request seeks documents which are already in the
         possession of Defendants, as Defendants were the ones that were effectuating the sales of
         the right-of-way. Subject to this objection, Moore will produce all documents responsive to
         this request that can be located after conducting a reasonably diligent search, except to the
         extent those files are protected by attorney-client or work-product privilege.

  REQUEST FOR PRODUCTION NO. 19: Produce all documents showing or referencing the
  actual damages you incurred as a result of fraud committed by Wright or Black Duck.

         RESPONSE: Moore objects that this request seeks documents which are already in the
         possession of Defendants, as Defendants were the ones that were effectuating the sales of
         the right-of-way. Subject to this objection, Moore will produce all documents responsive to
         this request that can be located after conducting a reasonably diligent search, except to the
         extent those files are protected by attorney-client or work-product privilege.

  REQUEST FOR PRODUCTION NO. 20: Produce all documents showing the false
  representations that Debtors, Wright, or Terrill made to you in connection with Wright’s actual
  or claimed capital contributions to Black Duck.

         RESPONSE: Moore objects that this request seeks documents which are already in the
         possession of Defendants, as Defendants were the ones that were effectuating the sales of
         the right-of-way. Subject to this objection, Moore will produce all documents responsive to



                                                   7
20-05027-rbk Doc#108-5 Filed 10/20/20 Entered 10/20/20 23:31:43 Proposed Order E Pg 9
                                       of 11



         this request that can be located after conducting a reasonably diligent search, except to the
         extent those files are protected by attorney-client or work-product privilege.

  REQUEST FOR PRODUCTION NO. 21: Produce all documents that show communications
  you had with Debtors, Wright, or Terrill that reference SCMED’s actual or claimed capital
  contributions to Black Duck.

         RESPONSE: Moore objects that this request seeks documents which are already in the
         possession of Defendants, as Defendants were the ones that were effectuating the sales of
         the right-of-way. Subject to this objection, Moore will produce all documents responsive to
         this request that can be located after conducting a reasonably diligent search, except to the
         extent those files are protected by attorney-client or work-product privilege.

  REQUEST FOR PRODUCTION NO. 22: Produce all documents that show communications
  you had with Debtors, Wright, or Terrill that reference actual or claimed loans to Black Duck.

         RESPONSE: Moore objects that this request seeks documents which are already in the
         possession of Defendants, as Defendants were the ones that were effectuating the sales of
         the right-of-way. Subject to this objection, Moore will produce all documents responsive to
         this request that can be located after conducting a reasonably diligent search, except to the
         extent those files are protected by attorney-client or work-product privilege.

  REQUEST FOR PRODUCTION NO. 23: Produce all documents that show communications
  you had with Debtors, Wright, or Terrill that reference actual or claimed liens in the assets of
  Black.

         RESPONSE: Moore objects that this request seeks documents which are already in the
         possession of Defendants, as Defendants were the ones that were effectuating the sales of
         the right-of-way. Subject to this objection, Moore will produce all documents responsive to
         this request that can be located after conducting a reasonably diligent search, except to the
         extent those files are protected by attorney-client or work-product privilege.

  REQUEST FOR PRODUCTION NO. 24: Produce all documents that show communications
  you had with Debtors, Wright, or Terrill that reference prospective buyers that either Wright or
  SCMED had identified for the ROW.

         RESPONSE: Moore objects that this request seeks documents which are already in the
         possession of Defendants, as Defendants were the ones that were effectuating the sales of
         the right-of-way. Subject to this objection, Moore will produce all documents responsive to
         this request that can be located after conducting a reasonably diligent search, except to the
         extent those files are protected by attorney-client or work-product privilege.

  REQUEST FOR PRODUCTION NO. 25: Produce all documents that show communications
  you had with Debtors, Wright, or Terrill that reference the ROW.


                                                   8
20-05027-rbk Doc#108-5 Filed 10/20/20 Entered 10/20/20 23:31:43 Proposed Order E Pg
                                      10 of 11




        RESPONSE: Moore objects that this request seeks documents which are already in the
        possession of Defendants, as Defendants were the ones that were effectuating the sales of
        the right-of-way. Subject to this objection, Moore will produce all documents responsive to
        this request that can be located after conducting a reasonably diligent search, except to the
        extent those files are protected by attorney-client or work-product privilege.

 REQUEST FOR PRODUCTION NO. 26: Produce all documents that show communications
 you had with Debtors, Wright, or Terrill that reference any perpetual or carried interest in the
 ROW.

        RESPONSE: Moore objects that this request seeks documents which are already in the
        possession of Defendants, as Defendants were the ones that were effectuating the sales of
        the right-of-way. Subject to this objection, Moore will produce all documents responsive to
        this request that can be located after conducting a reasonably diligent search, except to the
        extent those files are protected by attorney-client or work-product privilege.

 REQUEST FOR PRODUCTION NO. 27: Produce all documents that show communications
 you had with Debtors, Wright, or Terrill that reference any perpetual or carried interest in the
 ROW that runs with the land.

        RESPONSE: Moore objects that this request seeks documents which are already in the
        possession of Defendants, as Defendants were the ones that were effectuating the sales of
        the right-of-way. Subject to this objection, Moore will produce all documents responsive to
        this request that can be located after conducting a reasonably diligent search, except to the
        extent those files are protected by attorney-client or work-product privilege.

 REQUEST FOR PRODUCTION NO. 28: Produce all documents showing or referencing the
 actual damages you incurred as a result of the conduct of Wright or Black Duck.

        RESPONSE: Moore objects that this request seeks documents which are already in the
        possession of Defendants, as Defendants were the ones that were effectuating the sales of
        the right-of-way. Subject to this objection, Moore will produce all documents responsive to
        this request that can be located after conducting a reasonably diligent search, except to the
        extent those files are protected by attorney-client or work-product privilege.

 REQUEST FOR PRODUCTION NO. 29: Produce all documents constituting a contract or
 engagement letter for legal services relating to your representation in this case.

        RESPONSE: Moore will produce all documents responsive to this request that are
        located after conducting a reasonably diligent search, except to the extent those files are
        protected by attorney-client or work-product privilege.




                                                  9
20-05027-rbk Doc#108-5 Filed 10/20/20 Entered 10/20/20 23:31:43 Proposed Order E Pg
                                      11 of 11



 REQUEST FOR PRODUCTION NO. 30: Produce all documents constituting invoices or fee
 bills you received for legal services incurred in this case.

        RESPONSE: Moore will produce all documents responsive to this request that are
        located after conducting a reasonably diligent search, except to the extent those files are
        protected by attorney-client or work-product privilege.

 REQUEST FOR PRODUCTION NO. 31: Produce all documents that relate to the Bigfoot
 Energy note or note payments.

        RESPONSE: Moore will produce all documents responsive to this request that are
        located after conducting a reasonably diligent search, except to the extent those files are
        protected by attorney-client or work-product privilege.

 REQUEST FOR PRODUCTION NO. 32: Produce all documents that show communications
 you had with Debtors, Wright, or Terrill that reference or relate to the Bigfoot Energy note or note
 payments.

        RESPONSE: Moore will produce all documents responsive to this request that are
        located after conducting a reasonably diligent search, except to the extent those files are
        protected by attorney-client or work-product privilege.

 REQUEST FOR PRODUCTION NO. 33: Produce all documents showing or referencing funds
 that were paid by Bigfoot Energy Services, LLC to Black Duck.

        RESPONSE: Moore will produce all documents responsive to this request that are
        located after conducting a reasonably diligent search, except to the extent those files are
        protected by attorney-client or work-product privilege.




                                                 10
